COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00116-CR


Atethan Voraritskul                     §   From the 16th District Court

                                        §   of Denton County (F-2013-0350-A)

v.                                      §   February 12, 2015

                                        §   Per Curiam

The State of Texas                      §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and, on its own

holds that the appeal should be dismissed.      It is ordered that the appeal is

dismissed.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM